DETAILED ACTION
This is a non-final Office action for Application 16/797,326 filed 02/21/2020.

Status of Claims
Claims 1-20 are pending;
Claims 1-3, 5, 6, and 14-17 are original; claims 4, 7-13, and 18-20 are currently amended;
Claims 1-20 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted 06/24/2020 and 03/09/2021 have been considered by the Examiner.

Drawings
The drawings are objected to because of the following informalities:
Figure 8 – The reference number "110" appears to be --210--.
Figure 8 – The reference number "112" appears to be --212--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 10, line 27, "includes 100" appears to be --100 includes--.
Page 13, line 10, "of the each" appears to be --of each--.
Page 13, line 13, "of the each" appears to be --of each--.
Page 14, line 29, "114, 118" appears to be --122, 126--.
Page 16, lines 27 and 28, "208a, 208b, 208c, 208d, 208e, 208f" appears to be --108a, 108b, 108c, 108d, 108e, 108f--.
Page 17, line 3, "210a, 210b, 210c, 210d" appears to be --110a, 110b, 110c, 110d--.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 5, 8, 11-16, 19, and 20 are objected to because of the following informalities:
Claims 1, 2, 5, 12, 14-16, and 20, the limitations "the opposed major surfaces" and "the major surfaces" are recited throughout the claims.  For consistency, the applicant is advised to use either "the opposed major surfaces" or "the major surfaces" consistently in the claims.
Claim 5, line 7, the applicant is advised to change "one" to --a first group--.
Claim 5, line 8, the applicant is advised to change "a first" to --a first additional--.
Claim 5, line 9, the applicant is advised to change "the first" to --the first additional--.
Claim 5, line 10, the applicant is advised to change "the one" to --the first group--.
Claim 5, line 12, the applicant is advised to change "second" to --second group--.
Claim 5, line 15, the applicant is advised to change "additional auxiliary" to --second additional auxiliary--.
Claim 5, line 15, the applicant is advised to change "second" to --second group--.
Claim 5, line 16, the applicant is advised to change "third" to --third group--.
Claim 5, line 20, the applicant is advised to change "additional auxiliary" to --third additional auxiliary--.
Claim 5, line 20, the applicant is advised to change "third" to --third group--.
Claim 8, line 8, "are opposed" appears to be --opposing--.
Claim 11, line 2, the applicant is advised to change "area" to --auxiliary spindle mounting area--.
Claim 13, line 3, "mounting plate" appears to be --the mounting plate--.
Claim 19, line 2, the applicant is advised to change "area" to --auxiliary spindle mounting area--.
Claim 20, lines 1-18, the applicant is advised to amend claim 20 based on the discussions and/or suggestions of claim 5 above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the plate mounting orifices" (lines 3 and 4) in the claim.  Also, it is not clear as to whether the limitation "the plate mounting orifices" refers to some plate mounting orifices of the "group of plate mounting orifices" or all plate mounting orifices of the "group of plate mounting orifices."  Similar rejection applies to the limitations "the primary spindle mounting orifices" in claim 1 (line 10), "the plate mounting orifices" in claim 12 (line 3), "the primary spindle mounting orifices" in claim 13 (lines 3 and 4), "the auxiliary spindle mounting orifices" in claim 13 (lines 6 and 7), "the additional auxiliary spindle mounting orifices" in claim 14 (lines 11 and 12), and "the plate mounting orifices" in claim 15 (lines 3 and 4).  Appropriate correction is required.
Regarding claim 2, the limitations "an additional group of auxiliary spindle mounting orifices surrounding the auxiliary orifice" in claim 2 (lines 3 and 4) are indefinite because, as clearly shown in Figure 1, the "additional group of auxiliary spindle mounting orifices" (128a-128f) does not surround the "auxiliary orifice" (122).  Does the limitation "the auxiliary orifice" in claim 2 (lines 3 and 4) refer to the "auxiliary orifice" in claim 1 (line 12)?  Or is the limitation "the auxiliary orifice" in claim 2 (lines 3 and 4) an abbreviation of the "additional auxiliary orifice" in claim 2 (line 1 and 2)?  Similar rejection applies to the limitation "the auxiliary orifice" in claim 14 (line 4). Appropriate correction is required.
Regarding claim 5, the limitations "respective additional groups of auxiliary spindle mounting orifices surrounding the auxiliary orifice" in claim 5 (lines 3 and 4) are indefinite because it is not clear as to how the "respective additional groups of auxiliary spindle mounting orifices" (130a-130f, 132a-132f, 134a-134f) of claim 5 (line 3) can possibly surround the "auxiliary orifice" (120) of claim 1 (line 12).  Appropriate correction is required.
Regarding claim 13, there is insufficient antecedent basis for the limitation "the respective auxiliary orifices" (line 7) in the claim.  As best understood, claim 1 recites only one auxiliary orifice (see line 12).  Appropriate correction is required.
Claims 3, 4, 6-11 and 16-20 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 13, 15, and 16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (US 2017/0079743 A1), hereinafter Tao.
Regarding claim 1, Tao discloses a mounting plate (10, fig 2) for a medical device support system (100, fig 2), comprising: opposed major surfaces (10a, 10b, fig 2, see annotation) spaced apart from one another in a thickness direction (see Figures 2 and 6a); a group of plate mounting orifices (400, fig 2, see annotation) arranged in a hexagon pattern (see Figures 2 and 6a), the plate mounting orifices of the group of plate mounting orifices extending through the opposed major surfaces in the thickness direction (see Figures 2 and 6a), the group of plate mounting orifices defining a perimeter of an area at the major surfaces (see Figures 2 and 6a); a primary orifice (500, fig 2, see annotation) extending through the opposed major surfaces in the thickness direction (see Figures 2 and 6a), and a group of primary spindle mounting orifices (600, fig 2, see annotation) surrounding the primary orifice and extending through the opposed major surfaces in the thickness direction (see Figures 2 and 6a), the primary orifice and the primary spindle mounting orifices located within the area defined by the group of plate mounting orifices (see Figures 2 and 6a, e.g., partially within); and an auxiliary orifice (700, fig 2, see annotation) extending through the opposed major surfaces in the thickness direction (see Figures 2 and 6a) and a group of auxiliary spindle mounting orifices (800, fig 2, see annotation) surrounding the auxiliary orifice and extending through the opposed major surfaces in the thickness direction (see Figures 2 and 6a), the group of auxiliary spindle mounting orifices defining a perimeter of an auxiliary spindle mounting area at the major surfaces (see Figures 2 and 6a), one of the plate mounting orifices of the group of plate mounting orifices located within the auxiliary spindle mounting area defined by the group of auxiliary spindle mounting orifices (see Figures 2 and 6a).

[AltContent: textbox (400 – Group of Plate Mounting Orifices (Arranged in Hexagon Pattern))][AltContent: textbox (10a – Major Surface)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    435
    982
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]



[AltContent: connector]

[AltContent: textbox (10b – Major Surface)][AltContent: textbox (Selected Portion of Figure 2)]


[AltContent: textbox (400 – Some Mounting Orifices of Group of Plate Mounting Orifices)][AltContent: connector][AltContent: connector]
[AltContent: connector]
    PNG
    media_image2.png
    754
    856
    media_image2.png
    Greyscale












[AltContent: textbox (700 – Auxiliary Orifice)][AltContent: connector][AltContent: textbox (500 – Primary Orifice)][AltContent: connector]
    PNG
    media_image1.png
    435
    982
    media_image1.png
    Greyscale





[AltContent: connector]

[AltContent: textbox (1000 – Auxiliary Orifice)]
[AltContent: textbox (Selected Portion of Figure 2)]
[AltContent: textbox (600 – Group of Primary Spindle Mounting Orifices)][AltContent: textbox (800 – Group of Auxiliary Spindle Mounting Orifices)]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    435
    982
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: connector]





[AltContent: textbox (Selected Portion of Figure 2)]



Regarding claim 12, wherein the mounting plate further comprises an additional group of plate mounting orifices (900, fig 2, see annotation) arranged in a rectangular pattern (see Figures 2 and 6a), the plate mounting orifices of the additional group of plate mounting orifices extending through the opposed major surfaces in the thickness direction (see Figures 2 and 6a), the additional group of plate mounting orifices defining a perimeter of an area at the major surfaces (see Figures 2 and 6a).





[AltContent: textbox (900 – Additional Group of Plate Mounting Orifices (Arranged in Rectangular Pattern))][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]

    PNG
    media_image1.png
    435
    982
    media_image1.png
    Greyscale







[AltContent: textbox (Selected Portion of Figure 2)]


Regarding claim 13, Tao discloses a medical device suspension system (100, fig 2), comprising: the mounting plate (10, fig 2) of claim 1; a primary spindle (20, fig 2) mounted to mounting plate via the primary spindle mounting orifices such that an interior volume of the primary spindle is in fluid communication with the primary orifice (see Figures 2 and 6a); and an auxiliary spindle (20', fig 6a) mounted to the mounting plate via the auxiliary spindle mounting orifices associated with one of the respective auxiliary orifices (600, 1000, fig 2, see annotation) such that an interior volume of the auxiliary spindle is in fluid communication with the one of the respective auxiliary orifices (see Figures 2 and 6a).
Regarding claim 15, Tao discloses a mounting plate (10, fig 2) for a medical device support system (100, fig 2), comprising: opposed major surfaces (10a, 10b, fig 2, see annotation) spaced apart from one another in a thickness direction (see Figures 2 and 6a); a group of plate mounting orifices (400, fig 2, see annotation) arranged in a hexagon pattern (see Figures 2 and 6a), the plate mounting orifices of the group of plate mounting orifices extending through the opposed major surfaces in the thickness direction (see Figures 2 and 6a), the group of plate mounting orifices defining a perimeter of an area at the major surfaces (see Figures 2 and 6a); and a group of auxiliary spindle mounting orifices (800, fig 2, see annotation) extending through the opposed major surfaces in the thickness direction and defining a perimeter of an auxiliary spindle mounting area at the major surfaces (see Figures 2 and 6a), one of the plate mounting orifices of the group of plate mounting orifices located within the auxiliary spindle mounting area defined by the group of auxiliary spindle mounting orifices (see Figures 2 and 6a).
Regarding claim 16, the mounting plate further comprising an auxiliary orifice (700, fig 2, see annotation) extending through the opposed major surfaces in the thickness direction and located within the auxiliary spindle mounting area defined by the group of auxiliary spindle mounting orifices (see Figures 2 and 6a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, 14, and 17-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 2017/0079743 A1), hereinafter Tao, alone.
Regarding claim 2, Tao does not disclose the mounting plate, further comprising an additional auxiliary orifice extending through the opposed major surfaces in the thickness direction and an additional group of auxiliary spindle mounting orifices surrounding the auxiliary orifice and extending through the opposed major surfaces in the thickness direction, the additional group of auxiliary spindle mounting orifices defining a perimeter of an additional auxiliary spindle mounting area at the major surfaces, the plate mounting orifices of the group of plate mounting orifices arranged outside the additional auxiliary spindle mounting area defined by the additional group of auxiliary spindle mounting orifices.
Tao is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to duplicate an additional auxiliary orifice (700, fig 2, see annotation) extending through the opposed major surfaces in the thickness direction (see Figures 2 and 6a) and duplicate an additional group of auxiliary spindle mounting orifices (800, fig 2, see annotation) surrounding the auxiliary orifice and extending through the opposed major surfaces in the thickness direction (see Figures 2 and 6a), the additional group of auxiliary spindle mounting orifices defining a perimeter of an additional auxiliary spindle mounting area at the major surfaces (see Figures 2 and 6a), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation would have been to allow additional support structures to be used, thereby enhancing the overall utilities of the medical device support system.  Moreover, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to have the plate mounting orifices of the group of plate mounting orifices (400, fig 2, see annotation) arranged outside the additional auxiliary spindle mounting area defined by the additional group of auxiliary spindle mounting orifices (800, fig 2, see annotation, duplicated), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The motivation would have been to prevent the additional auxiliary spindle from interfering with the movement of the primary spindle and the movement of the auxiliary spindle.  Therefore, it would have been obvious to modify Tao to obtain the invention as specified in claim 2.
Regarding claim 3, Tao, as modified with respect to claim 2, does not explicitly teach the mounting plate, wherein an area of the additional auxiliary orifice is at least 80% of the auxiliary spindle mounting area defined by the group of auxiliary spindle mounting orifices.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the area of the additional auxiliary orifice (700, fig 2, see annotation, duplicated) to be at least 80% of the auxiliary spindle mounting area defined by the group of auxiliary spindle mounting orifices (800, fig 2, see annotation, duplicated), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to provide a sufficient space to allow conduits to pass through the additional auxiliary orifice.  Therefore, it would have been obvious to modify Tao to obtain the invention as specified in claim 3.
Regarding claim 4, Tao, as modified with respect to claim 2, does not explicitly teach the mounting plate, wherein the auxiliary orifice and the additional auxiliary orifice are radially arranged about the primary orifice within a range of 80° to 100° from one another.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to radially arrange the auxiliary orifice (700, fig 2, see annotation) and the additional auxiliary orifice (700, fig 2, see annotation, duplicated) to be radially arranged about the primary orifice (500, fig 2, see annotation) within a range of 80° to 100° from one another, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The motivation would have been to prevent the additional auxiliary spindle from interfering with the movement of the primary spindle and the movement of the auxiliary spindle.  Therefore, it would have been obvious to modify Tao to obtain the invention as specified in claim 4.
Regarding claims 9 and 17, Tao does not explicitly disclose the mounting plate, wherein the auxiliary orifice is a non-circular orifice.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the auxiliary orifice (700, fig 2, see annotation) with a non-circular shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to allow the installer to distinguish the auxiliary orifice from the primary orifice based on different shapes, so that the appropriate support structures could be subsequently installed.  Therefore, it would have been obvious to modify Tao to obtain the inventions as specified in claims 9 and 17.
Regarding claims 10 and 18, Tao does not explicitly disclose the mounting plate, wherein the auxiliary orifice comprises a semi-annular perimeter.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the perimeter of the auxiliary orifice (700, fig 2, see annotation) with a semi-annular shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to allow the installer to distinguish the auxiliary orifice from the primary orifice based on different shapes, so that the appropriate support structures could be subsequently installed.  Therefore, it would have been obvious to modify Tao to obtain the inventions as specified in claims 10 and 18.
Regarding claims 11 and 19, Tao does not explicitly disclose the mounting plate, wherein an area of the auxiliary orifice is at least 40% and less than 75% of the area defined by the group of auxiliary spindle mounting orifices.

Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the area of the auxiliary orifice (700, fig 2, see annotation) to be at least 40% and less than 75% of the area defined by the group of auxiliary spindle mounting orifices (800, fig 2, see annotation), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to provide a sufficient space to allow conduits to pass through the auxiliary orifice.  Therefore, it would have been obvious to modify Tao to obtain the inventions as specified in claims 11 and 19.
Regarding claim 14, Tao, as modified (see above discussions with respect to claim 2), teaches the mounting plate, wherein: the mounting plate further comprises an additional auxiliary orifice (700, fig 2, see annotation, duplicated) extending through the opposed major surfaces in the thickness direction (see Figures 2 and 6a) and an additional group of auxiliary spindle mounting orifices (800, fig 2, see annotation, duplicated) surrounding the auxiliary orifice and extending through the opposed major surfaces in the thickness direction (see Figures 2 and 6a), the additional group of auxiliary spindle mounting orifices defining a perimeter of an additional auxiliary spindle mounting area at the major surfaces (see Figures 2 and 6a), the plate mounting orifices of the group of plate mounting orifices arranged outside the additional auxiliary spindle mounting area defined by the additional group of auxiliary spindle mounting orifices (see Figures 2 and 6a; In re Japikse, 86 USPQ 70); and the medical device suspension system further comprises an additional auxiliary spindle (20', fig 6a, duplicated) mounted to the mounting plate via the additional auxiliary spindle mounting orifices associated with the additional auxiliary orifice (see Figures 2 and 6a) such that an interior volume of the additional auxiliary spindle is in fluid communication with the additional auxiliary orifice (see Figures 2 and 6a).

Allowable Subject Matter
Claims 5-8 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631